Citation Nr: 0801474	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  02-09 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for pes planus.

2.  Entitlement to an initial disability rating greater than 
10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial disability rating greater than 
10 percent for right knee strain.

4.  Entitlement to an initial disability rating greater than 
10 percent for right ankle strain.

5.  Entitlement to an initial disability rating greater than 
10 percent for left ankle strain.

[Vacatur of a June 5, 2007 Board decision deciding the above-
mentioned claims is the subject of a separate Board of 
Veterans' Appeals decision issued this same date.]

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for pes 
planus, evaluated as zero percent disabling, as well as 
degenerative disc disease of the lumbar spine, right knee 
strain, right ankle strain, and left ankle strain, each 
separately evaluated as 10 percent disabling.  The effective 
date of these schedular evaluations was designated as 
September 1, 2001, the day following separation from active 
duty.  Thereafter, by a November 2006 rating decision, the 
noncompensable schedular evaluation for pes planus was 
increased to 10 percent disabling, effective from September 
1, 2001. 

In January 2007, the Board received additional medical 
evidence as well as a waiver from the veteran for initial RO 
consideration of this evidence.  In June 2007, the Board 
issued a decision on all of the claims listed on the title 
page.

In a separately-issued decision, the Board is vacating its 
June 2007 decision on due process grounds.  38 C.F.R. 
§ 20.904.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action on their part is 
required.




REMAND

In his VA Form 9 filing received in March 2007, the veteran 
requested a Travel Board hearing.  Accordingly, the case must 
be returned to the RO to schedule such a hearing.  
38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing in the order that the 
request was received.  After a hearing is 
conducted, or if the veteran withdraws his 
hearing request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

